Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action is a response to communications received on
06/01/21. Claims 1, 2, 3, 5, 7-11, 13-16, and 18-23 are currently pending and will be addressed below.

Response to Arguments
Applicant’s amendment to the claims have overcome each objection previously set forth in the Non-Final Office Action mailed 12/30/2020, therefore each claim objection has been withdrawn.
Applicant’s arguments filed 05/20/21 have been fully considered but the argument towards claim 10 are not persuasive as explained in the new rejection necessitated by the amendment below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurley et al. (U.S. Publication No. 10,172,728).
Regarding claim 10, Hurley discloses a lower socket (Figures 1A-C #10) for holding and supporting an interface socket (Figures 2A-C #80) comprising: a. a bottom cup (Figures 1A-C #130); b. a front shell (Figure 1 #20) connected to a front top edge of said bottom cup; c. a back shell (Figure 1 #60) attached to said bottom cup by an articulated adjustable strut (Figure 1B #63); d. wherein said lower socket is made of a flexible, resilient and formable material (Column 3, lines 19-22); and e. wherein said articulated adjustable strut (Figure 1B #63) is hingedly and securely connected at a first end to said back shell (Figure 1B #60) and hingedly and securely connected at a second end to said bottom cup (Figure 1B #130) at a position opposite said front shell. f. wherein said front shell and said back shell form an interior space to accept an interface socket and said space between said front shell and said back shell can be varied by movement of said articulated strut to accommodate post-operative interface sockets of varying sizes (Column 3, lines 28-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (U.S. Publication No. 10,172,728), as applied to claim 10 above, in further view of Brown (U.S. Patent No.5,728,165).
Regarding claim 11, Hurley discloses the lower socket of claim 10 made of a flexible, resilient and formable material but does not disclose the material being polyethylene.
Brown teaches a lower socket made of polyethylene a flexible, resilient and formable material (Column 3, lines 42-43).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hurley to incorporate the teachings of Brown and use polyethylene as the flexible, resilient and formable material that makes the lower socket because that allows for the socket components to be molded and be easily removed and reapplied to the residual limb of a patient that recently underwent a trans-tibial amputation thus allowing more adjustability (Column 3, lines 45-48). 
Regarding claim 14, Hurley discloses the lower socket of claim 10 as shown in the above rejection wherein an upper shell detachably connects to said back shell, wherein when said upper shell is removed an amputee wearing said lower socket can flex the knee of an amputated limb wearing said lower shell. 
Brown teaches a lower socket made of polyethylene a flexible, resilient and formable material (Column 3, lines 42-43).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hurley to incorporate the teachings of Brown and use polyethylene as this is flexible material that can be cut. The use of detachably connected does not denote mechanical fastening means as the material of the upper and lower back is fully connected together and the method of .  


Allowable Subject Matter
Claim 1 is allowable due to the amendment incorporating allowable claim 4 into claim 1. 
Claims 2, 3, 5, and 7-9 are allowable as being dependent on allowable claim 1. 
Claim 13 is allowable due to being novel over prior art. 
Claims 22 and 23 are allowable as being dependent on allowable claim 13. 
Claim 15 is allowable due to the amendment incorporating allowable claim 17 into claim 15. 
Claims 16, and 18-21 are allowable as being dependent on allowable claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774